             Case 7:18-cv-10334-CS Document 99 Filed 05/12/21 Page 1 of 19




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------x
LU WAN, individually and on behalf of others
similarly situated,

                                            Plaintiff,
                                                                 OPINION & ORDER
        - against -
                                                                 No. 18-CV-10334 (CS)
YWL USA INC. d/b/a BUDDHA ASIAN BISTRO
SUSHI HIBACHI STEAK HOUSE, AI QIN
CHEN, and JANE DOE,

                                             Defendants.
-------------------------------------------------------------x

Appearances:

John Troy
Aaron Schweitzer
Troy Law, PLLC
Flushing, New York
Counsel for Plaintiff

Bingchen Li
Law Office of Z. Tan PLLC
Flushing, New York
Counsel for Defendants

Seibel, J.

        Before the Court is Plaintiff Lu Wan’s motion for attorneys’ fees and costs incurred in

connection with the prosecution of this case. (Doc. 92.) Plaintiff requests a total of $62,675.98

($61,174.50 in fees and $1,501.48 in costs). (See Doc. 93 (“Troy Decl.”) ¶¶ 59-60; id. Ex. 1

at 9.) 1 For the following reasons, the Court awards $17,703.90 in fees and $1,491.73 in costs,

for a total of $19,195.63.



        1
        Strictly speaking, Plaintiff requests a total of $62,678.98. (Troy Decl. ¶ 61.) The Court
assumes that the $3 difference is an arithmetic error. Plaintiff’s counsel has previously been
           Case 7:18-cv-10334-CS Document 99 Filed 05/12/21 Page 2 of 19




I.     BACKGROUND

       On November 6, 2018, Plaintiff brought this lawsuit on behalf of himself and others

similarly situated, alleging violations under the Fair Labor Standards Act (“FLSA”) and the New

York Labor Law (“NYLL”) for failure to pay minimum wage and overtime compensation.

(Doc. 1 (“Compl.”) ¶¶ 1-2, 74-113.) Plaintiff originally named twelve defendants and proposed

a collective action comprising all nonexempt, nonmanagerial current and former employees of

all twelve defendants who were not paid their promised regular or overtime hourly rates. (See id.

at 1-2; id. ¶ 64.) After an unsuccessful mediation session, (see Minute Entry dated Feb. 26,

2019), and a pre-motion conference, (see Minute Entry dated May 8, 2019), Plaintiff filed a

motion for conditional class certification, (Doc. 34), and nine of the defendants cross-moved for

judgment on the pleadings, (Doc. 41). 2

       On August 29, 2019, I granted the motion for judgment on the pleadings, finding that

Plaintiff had failed to sufficiently allege an employer-employee relationship with the nine

moving defendants. (See Minute Entry dated Aug. 29, 2019.) Accordingly, the only remaining

claims were those alleged against YWL USA Inc. d/b/a Buddha Asian Bistro Sushi Hibachi

Steak House, Ai Qin Chen, and Jane Doe (collectively, “Defendants”). (Id.)

       In the same ruling, I conditionally certified a class of fry wok chefs, food preparers,

dishwashers, and teriyaki chefs employed by YWL USA Inc., but I denied Plaintiff’s request for

the collective action to include other Buddha Asian Bistro restaurant locations or other types of




warned that “[f]ee applications are a risky place to demonstrate carelessness.” Chen v. Asian
Terrace Rest., Inc., No. 19-CV-7313, 2020 WL 7395195, at *3 n.6 (E.D.N.Y. Dec. 17, 2020).
       2
       The nine moving defendants were JWC Group Inc., Mei Lan Inc., Feng Hua Inc., 251
USA Inc., Fang Lan Inc. (all d/b/a Buddha Asian Bistro Sushi Hibachi Steak House), Cho Yi
Juey Wong, Yu Wei Li, Fang Qi Li, and Suk Ang Cheung. (See Doc. 41.)


                                                     2
           Case 7:18-cv-10334-CS Document 99 Filed 05/12/21 Page 3 of 19




employees. (Id.) I also ordered Defendants to produce contact information for the conditionally

certified class, and I ordered Plaintiff to submit a revised notice of pendency. (Id.)

       As the case continued, Plaintiff and Defendants frequently missed deadlines and failed to

follow the Court’s orders. (See Doc. 66 (noting that “both parties have dropped the ball on their

obligations in this case”).) For example, Plaintiff submitted his revised notice of pendency two

weeks late, and the notice had to be revised three times before it complied with my August 29,

2019 ruling. (See Docs. 45-49, 51, 55-56.) Because many of the required amendments were

duplicative of the Court’s previous orders and it was not clear why Plaintiff’s counsel did not

follow the Court’s instructions, I ordered that “[s]hould there come a time when Plaintiff’s

counsel applies for attorney’s fees, he should not include the time he billed to draft the notice of

pendency correctly.” (Doc. 51.) Other examples of the parties’ lack of diligence include the

following:

       •     Defendants had to be ordered three times to produce contact information for the

             conditionally certified class. (See Minute Entry dated Aug. 9, 2019; Docs. 52, 66.)

       •     Both sides were derelict in their discovery obligations, which required the parties to

             request two discovery extensions, the second of which I reluctantly granted. (See

             Docs. 57-63.)

       •     I had to order Plaintiff to agree to a date and time for his deposition after he failed to

             respond to Defendants’ requests to reschedule his deposition, which he had abruptly

             canceled. (Docs. 70-71.)

       •     The parties twice requested briefing schedules for motions that they – inexplicably

             and without notice to the Court – never ended up filing. (See Minute Entry dated

             Mar. 12, 2020; Doc. 76; Minute Entry dated June 9, 2020.)



                                                        3
          Case 7:18-cv-10334-CS Document 99 Filed 05/12/21 Page 4 of 19




       On the eve of trial, Plaintiff accepted Defendants’ offer of judgment made pursuant to

Federal Rule of Civil Procedure 68, which consisted of $15,000 plus fees, costs, and expenses to

be determined by motion. (See Docs. 88, 88-1.) The Court set a briefing schedule, (Doc. 90),

and the instant motion followed, (Doc. 92).

II.    LEGAL STANDARD

       “Under the FLSA and the NYLL, a prevailing plaintiff is entitled to reasonable attorneys’

fees and costs.” Fisher v. SD Prot. Inc., 948 F.3d 593, 600 (2d Cir. 2020). “Plaintiffs are the

prevailing party for the purposes of the FLSA and NYLL ‘if they succeed on any significant

issue in litigation which achieves some of the benefit the parties sought in bringing suit.’” Kahlil

v. Original Old Homestead Rest., Inc., 657 F. Supp. 2d 470, 474 (S.D.N.Y. 2009) (quoting

Hensley v. Eckerhart, 461 U.S. 424, 433 (1983)). A Rule 68 offer of judgment establishes that

the plaintiff “is the prevailing party under the FLSA and the NYLL.” Black v. Nunwood, Inc.,

No. 13-CV-7207, 2015 WL 1958917, at *2 (S.D.N.Y. Apr. 30, 2015).

       “Once a district court determines that a party has prevailed, it must calculate what

constitutes a reasonable attorney’s fee.” Grant v. Martinez, 973 F.2d 96, 99 (2d Cir. 1992).

Where, as here, the parties “agree to a separate attorneys’ fee determination that is independent

of a Plaintiff’s settlement amount, courts utilize the ‘lodestar’ method, i.e., ‘the product of a

reasonable hourly rate and the reasonable number of hours required by the case,’ to determine a

presumptively reasonable attorneys’ fee award.” Sanchez v. DPC N.Y. Inc., 381 F. Supp. 3d 245,

250 (S.D.N.Y. 2019) (quoting Millea v. Metro-N. R.R. Co., 658 F.3d 154, 166 (2d Cir. 2011)).

       In assessing the reasonableness of attorneys’ fees, courts must “(1) determine the

reasonable hourly rate; (2) determine the number of hours reasonably expended; (3) multiply the

reasonable hourly rate by the number of hours reasonably expended to determine the




                                                      4
          Case 7:18-cv-10334-CS Document 99 Filed 05/12/21 Page 5 of 19




presumptively reasonable fee; and (4) make an appropriate adjustment to arrive at the final fee

award.” Creighton v. Dominican Coll., No. 09-CV-3983, 2011 WL 4914724, at *6 (S.D.N.Y.

Aug. 16, 2011). “There is no precise rule or formula for determining a proper attorney’s fees

award; rather, the district court should exercise its equitable discretion in light of all relevant

factors.” Congregation Rabbinical Coll. of Tartikov, Inc. v. Village of Pomona, 188 F. Supp. 3d

333, 337 (S.D.N.Y. 2016) (cleaned up).

III.    DISCUSSION

        Plaintiff requests $61,174.50 in attorneys’ fees and $1,501.48 in costs. (See Troy Decl.

¶¶ 59-60; id. Ex. 1 at 9.) Defendants object to the requested fees and costs on the grounds that

(1) Plaintiff did not prevail against nine of the original defendants, (Doc. 96 (“Ds’ Opp.”) at 10-

11); (2) Plaintiff’s counsel’s hourly rates are unreasonable, (id. at 11-14); (3) Plaintiff’s

counsel’s hours expended are unreasonable, (id. at 14-17); (4) Plaintiff achieved only limited

success in this action, (id. at 18); and (5) Plaintiff failed to submit adequate documentation of his

costs and cannot recover the cost of office supplies, (id. at 17). I address each argument in turn.

                Prevailing Party

        The Rule 68 offer of judgment in this case establishes that Plaintiff is the prevailing party

under the FLSA and NYLL. See Black, 2015 WL 1958917, at *2. Indeed, the offer of judgment

explicitly contemplates that Plaintiff will be awarded “such costs, expenses, and other fees . . . as

the Court may deem reasonable.” (Doc. 88-1 ¶ 1.) Consequently, Plaintiff is entitled to pursue

reasonable attorneys’ fees and costs. See Fisher, 948 F.3d at 600.

        Defendants contend that Plaintiff is not a prevailing party against the nine defendants

who were dismissed from this case and that, as a result, Plaintiff is not entitled to fees associated

with the motion for judgment on the pleadings and Plaintiff’s attorneys’ fees should be adjusted




                                                       5
           Case 7:18-cv-10334-CS Document 99 Filed 05/12/21 Page 6 of 19




downward by 50%, as well. (Ds’ Opp. at 11.) 3 This argument is misplaced: the reasonableness

of the hours spent opposing the dismissal of those defendants is part of the lodestar

determination, not the threshold determination of whether Plaintiff is a prevailing party.

Additionally, the fact that nine out of twelve defendants were dismissed speaks to the degree of

success achieved in this case, not whether Plaintiff is a prevailing party, and will be considered

as part of the fee determination below.

               Attorneys’ Fees

       Having determined that Plaintiff is the prevailing party and entitled to attorneys’ fees, the

Court will next determine the reasonable hourly rates for Plaintiff’s counsel and the number of

hours reasonably expended to arrive at the presumptively reasonable fee award, and then assess

whether an appropriate adjustment is necessary.

               1.      Hourly Rates

       “The reasonable hourly rate is the rate a paying client would be willing to pay bearing in

mind that a reasonable, paying client wishes to spend the minimum necessary to litigate the case

effectively.” Lilly v. City of N.Y., 934 F.3d 222, 231 (2d Cir. 2019) (cleaned up). When

determining a reasonable hourly rate, district courts “should bear in mind all of the case-specific

variables that [the Second Circuit] and other courts have identified as relevant to the

reasonableness of attorney’s fees in setting a reasonable hourly rate,” including the factors

articulated in Johnson v. Georgia Highway Express, Inc., 488 F.2d 714 (5th Cir. 1974). Id. at

230 (emphasis in original) (cleaned up). The Johnson factors are

       (1) the time and labor required; (2) the novelty and difficulty of the questions;
       (3) the level of skill required to perform the legal service properly; (4) the

       3
         Defendants incorrectly state that ten defendants were dismissed, (see Ds’ Opp. at 10-11,
19), despite the fact that, in their own memorandum, they list nine defendants who were
dismissed, (id. at 10-11).


                                                     6
          Case 7:18-cv-10334-CS Document 99 Filed 05/12/21 Page 7 of 19




       preclusion of employment by the attorney due to acceptance of the case; (5) the
       attorney’s customary hourly rate; (6) whether the fee is fixed or contingent;
       (7) the time limitations imposed by the client or the circumstances; (8) the amount
       involved in the case and the results obtained; (9) the experience, reputation, and
       ability of the attorneys; (10) the “undesirability” of the case; (11) the nature and
       length of the professional relationship with the client; and (12) awards in similar
       cases.

Arbor Hill Concerned Citizens Neighborhood Ass’n v. County of Albany, 522 F.3d 182, 186 n.3

(2d Cir. 2008).

       Troy Law, PLLC has represented Plaintiff since the beginning of this case. (Troy Decl.

¶ 11.) John Troy, the principal of Troy Law and counsel of record for Plaintiff, has an LL.M.

from Dickinson School of Law, was admitted to the New York State Bar in 1989, is the attorney

of record in more than 350 wage-and-hour matters, and has written on FLSA and NYLL issues.

(Id. ¶¶ 3, 16, 20-23.) Although John Troy was admitted to the Bar in 1989, he “has only been

litigating wage cases since 2009.” Li v. Chinatown Take-Out Inc., No. 16-CV-7787, 2019 WL

3715086, at *6 (S.D.N.Y. Aug. 7, 2019) (cleaned up), aff’d, 812 F. App’x 49 (2d Cir. 2020)

(summary order). Plaintiff cites cases in which John Troy was awarded $550 per hour and

requests that hourly rate in this case. (Troy Decl. ¶¶ 26-27.) Defendants argue that he is entitled

to a rate of $300 per hour. (Ds’ Opp. at 12.)

       Aaron Schweitzer, the managing associate of Troy Law, received his J.D. from Fordham

University School of Law in 2016, was admitted to the New Jersey State Bar in 2017 and the

New York State Bar in 2018, and has litigated over ninety-nine wage-and-hour cases in federal

court. (Troy Decl. ¶¶ 28-30, 32.) He has been awarded $350 per hour in other cases and

requests that hourly rate in this case. (Id. ¶¶ 36, 41.) Defendants argue that he is entitled to a

rate of $100 per hour because of his recent admission to the Bar and status as a junior associate

throughout most of this litigation. (Ds’ Opp. at 12-13.)




                                                      7
           Case 7:18-cv-10334-CS Document 99 Filed 05/12/21 Page 8 of 19




       Leanghour Lim, a former associate at Troy Law, received her J.D. from the University at

Buffalo School of Law in 2018, has an LL.M. in Intellectual Property Law from the Benjamin N.

Cardozo School of Law, was admitted to the New York Bar in 2019, and has appeared in over

fifty cases in the Southern and Eastern Districts of New York. (Troy Decl. ¶¶ 42, 44-45.) She

has been awarded $250 per hour in other cases and requests that hourly rate in this case. (Id.

¶¶ 46-47.) Defendants argue that she is entitled to $75 per hour because of her limited

experience and the administrative nature of her work. (Ds’ Opp. at 13.)

       Preethis Kilaru, Troy Law’s office manager, received her LL.M. from SMU Dedman

School of Law in 2017. (Troy Decl. ¶ 48; Doc. 94 (“P’s Mem.”) at 6.) She has been awarded

$200 per hour in other cases and requests that hourly rate in this case. (Troy Decl. ¶¶ 49-50, 59;

P’s Mem. at 6.) 4 Defendants argue that she is entitled to $60 per hour. (Ds’ Opp. at 13.)

       Tiffany Troy, a translator at Troy Law, has a B.A. from Columbia University and has

been a New York State Unified Court System interpreter since 2019. (Troy Decl. 52-53; P’s

Mem. at 6.) She has been awarded $150 per hour in another case and requests that same rate in

this case. (Troy Decl. ¶ 58-59; P’s Mem. at 6.) Defendants argue that she is entitled to $50 per

hour because of “her lack of experience and competence.” (Ds’ Opp. at 13.)

       “[C]ourts in this District have recently determined that a reasonable rate for senior

attorneys handling wage-and-hour cases, in this market, typically ranges from $300 to $400 per

hour.” Lin v. La Vie En Schezuan Rest. Corp., No. 15-CV-9507, 2020 WL 1819941, at *3

(S.D.N.Y. Apr. 9, 2020). Plaintiff’s counsel argues that those were the prevailing rates “[f]ive


       4
          Despite requesting $200 per hour for Kilaru’s work in Plaintiff’s memorandum of law,
(P’s Mem. at 6), and calculating attorneys’ fees at a rate of $200 per hour for Kilaru, (Troy Decl.
¶ 59; id. Ex. 1), John Troy inexplicably “request[s] a rate of $150 for Ms. Kilaru’s work in the
present case” in his declaration, (id. ¶ 51). John Troy has been admonished for making this same
error in other cases. See Chen, 2020 WL 7395195, at *3 n.6.


                                                    8
          Case 7:18-cv-10334-CS Document 99 Filed 05/12/21 Page 9 of 19




years ago” and that, “just as the New York State minimum wage has increased from $8.00 to

$15.00 . . . over the past five years, the prevailing market rates and caps for partners/associates

representing clients in wage-and-hour cases in the Eastern District has increased as well.”

(Doc. 98-2 (“P’s Reply”) at 2.) I presume Plaintiff’s counsel meant to say “Southern District”

rather than “Eastern District”; regardless, I reject this argument for the same reason it was

recently rejected by the Eastern District – namely, “the increase in the minimum wage for

covered hourly workers has nothing to do with hourly rates for lawyers.” Chen, 2020 WL

7395195, at *3. Even though courts have approved hourly rates of $300 to $400 per hour for

partners in labor and employment cases going back to 2013, “[m]ore recently, cases have

continued to award experienced wage-and-hour attorneys rates between $300 and $400 per

hour.” Crowhurst v. Szczucki, No. 16-CV-182, 2019 WL 6122645, at *11 (S.D.N.Y. Nov. 19,

2019), report and recommendation adopted, 2020 WL 133509, at *3 (S.D.N.Y. Jan. 11, 2020)

(“Courts in this district have awarded experienced wage-and-hour attorneys rates between $300

and $400 per hour.”). As for associates, “rates in excess of $225.00 per hour are reserved for

FLSA litigators with more than three years’ experience,” while “associates with one to three

years of experience have been awarded rates ranging from $150 to $200 per hour.” Li, 2019 WL

3715086, at *6 (cleaned up).

       The standard paralegal rate in this district is $75 per hour, “unless it has been shown that

the paralegal has specialized skills.” Knox v. John Varvatos Enters. Inc., No. 17-CV-772, 2021

WL 608345, at *6 (S.D.N.Y. Feb. 17, 2021), appeal filed, No. 21-446 (2d Cir. Feb. 24, 2021);

see Garcia-Severino v. TDL Restoration, Inc., No. 18-CV-11401, 2020 WL 7239678, at *2

(S.D.N.Y. Dec. 9, 2020) (“While $75 is the rate commonly awarded in this District for paralegal

time spent on wage-and-hour cases, some courts have awarded between $100 and $125, and




                                                      9
         Case 7:18-cv-10334-CS Document 99 Filed 05/12/21 Page 10 of 19




others have found a higher rate appropriate for paralegals who also serve as translators.”)

(cleaned up); Vargas Garcia v. Park, No. 18-CV-10650, 2019 WL 6117596, at *5 (S.D.N.Y.

Nov. 18, 2019) (awarding $100 per hour for the services of a “translator/paralegal”). “Courts in

this District have awarded between $50 and $150 for interpreter or translator services.” Lin,

2020 WL 1819941, at *6; see Lora v. J. V. Car Wash, LTC., No. 11-CV-9010, 2015 WL

4496847, at *17 (S.D.N.Y. July 24, 2015) (collecting cases awarding rates between $50 per hour

and $125 per hour for translation and interpretation work), report and recommendation adopted,

2015 WL 7302755 (S.D.N.Y. Nov. 18, 2015).

       While the higher rates requested by Plaintiff’s counsel have been awarded to them before,

those rates were unopposed and awarded in the context of a default judgment. See Hu v. 226

Wild Ginger Inc., No. 17-CV-10161, 2020 WL 6324090, at *8 (S.D.N.Y. Oct. 7, 2020) (without

citing any cases, awarding $550 per hour for John Troy, $350 per hour for Schweitzer, $250 per

hour for Lim, $200 per hour for Kilaru, and $150 per hour for Tiffany Troy in a default

judgment), report and recommendation adopted, 2020 WL 6324088 (S.D.N.Y. Oct. 27, 2020).

By contrast, courts that have thoroughly scrutinized Troy Law’s requests for fees have awarded

lower rates. See Lin, 2020 WL 1819941, at *3-6 (after collecting cases and analyzing the quality

of representation, awarding $325 per hour for John Troy, $125 per hour for Schweitzer, $70 per

hour for Kilaru, and $50 per hour for Tiffany Troy); Li, 2019 WL 3715086, at *6-7 (after

collecting cases and analyzing attorneys’ experience and quality of representation, awarding

$300 per hour for John Troy and $150 per hour for Schweitzer).

       Bearing in mind all of the case-specific variables identified by the Second Circuit and

other courts, including the Johnson factors, Plaintiff’s requested hourly rates are unreasonable.

This was a straightforward case, yet Plaintiff’s counsel consistently failed to demonstrate the




                                                    10
         Case 7:18-cv-10334-CS Document 99 Filed 05/12/21 Page 11 of 19




level of skill required to perform even simple legal services properly. The scope of the collective

action that Plaintiff proposed for conditional certification was significantly narrowed because of

inadequate pleading. Plaintiff’s counsel missed deadlines and repeatedly failed to follow the

Court’s instructions. And Plaintiff’s paper submissions were plagued by careless errors, many of

which were clearly the result of copying and pasting from submissions in other cases without

revision. A reasonable paying client would not be willing to pay $550 per hour to John Troy,

$350 per hour to Schweitzer, $250 per hour to Lim, $200 per hour to Kilaru, or $150 per hour to

Tiffany Troy, for this quality of work.

       Based on the Court’s familiarity with attorneys’ fees in FLSA and NYLL cases in this

district, the facts in the record, and the relevant caselaw, the Court finds the following hourly

rates appropriate: $325 per hour for John Troy, $175 per hour for Schweitzer, $125 per hour for

Lim, $75 per hour for Kilaru, and $75 per hour for Tiffany Troy. See Knox, 2021 WL 608345, at

*6; Garcia-Severino, 2020 WL 7239678, at *2; Lin, 2020 WL 1819941, at *3-6; Li, 2019 WL

3715086, at *6-7; Lora, 2015 WL 4496847, at *17.

               2.      Hours Expended

       “After establishing the appropriate hourly rate, a court must determine how much time

was reasonably expended in order to arrive at the presumptively reasonable fee.” Villanueva v.

179 Third Ave. Rest Inc., No. 16-CV-8782, 2020 WL 8671938, at *15 (S.D.N.Y. Sept. 3, 2020).

“District courts reviewing fee petitions must exclude hours that are excessive, redundant, or

otherwise unnecessary, allowing only those hours that are reasonably expended.” Hernandez v.

Berlin Newington Assocs., LLC, 699 F. App’x 96, 97 (2d Cir. 2017) (summary order) (cleaned

up); see Quaratino v. Tiffany & Co., 166 F.3d 422, 425 (2d Cir. 1999) (“In determining the

number of hours reasonably expended for purposes of calculating the lodestar, the district court




                                                     11
         Case 7:18-cv-10334-CS Document 99 Filed 05/12/21 Page 12 of 19




should exclude excessive, redundant or otherwise unnecessary hours, as well as hours dedicated

to severable unsuccessful claims.”). “In so doing, ‘the district court does not play the role of an

uninformed arbiter but may look to its own familiarity with the case and its experience generally

as well as to the evidentiary submissions and arguments of the parties.’” Gamero v. Koodo Sushi

Corp., 328 F. Supp. 3d 165, 175 (S.D.N.Y. 2018) (quoting Bliven v. Hunt, 579 F.3d 204, 213 (2d

Cir. 2009)). “A party seeking attorney’s fees bears the burden of supporting its claim of hours

expended by accurate, detailed, and contemporaneous time records.” Id. at 173.

       “A district court may exercise its discretion and use a percentage deduction as a practical

means of trimming fat from a fee application, and the Supreme Court has been careful to note

that only those hours reasonably expended are to be awarded.” McDonald ex rel. Prendergast v.

Pension Plan of the NYSA-ILA Pension Tr. Fund, 450 F.3d 91, 96 (2d Cir. 2006) (cleaned up).

“For example, in this district, courts have applied percentage reductions to hours worked on a

simple legal question, block billing, hours worked for limited success at trial, vague or

inconsistent time entries, and unnecessary or inefficient hours worked.” Mango v. BuzzFeed,

Inc., 397 F. Supp. 3d 368, 374-75 (S.D.N.Y. 2019) (cleaned up) (collecting cases). Further,

“district courts have the legal authority and discretion to either reduce an attorney’s hourly rate

for time spent on clerical tasks or apply an across-the-board reduction to the hours billed or total

fee award to account for time spent on clerical tasks.” Lilly, 934 F.3d at 234.

       Defendants argue that Plaintiff’s counsel has billed for excessive, redundant, or otherwise

unnecessary hours, as well as for clerical or administrative tasks at attorney rates. (Ds’ Opp. at

14-17.) Examples of tasks performed by counsel that could have been performed by a clerical

person or a paralegal include John Troy spending 1.3 hours creating a binder and setting up a

database, Schweitzer spending 0.5 hours setting up instant messaging threads with Plaintiff, and




                                                     12
         Case 7:18-cv-10334-CS Document 99 Filed 05/12/21 Page 13 of 19




Lim spending 0.2 hours emailing to confirm deposition times. (Troy Decl. Ex. 1 at 1-2, 5.) Such

tasks should not have been billed at all or, at most, should have been billed at a paralegal rate.

See Wright v. City of N.Y., 283 F. Supp. 3d 98, 106-07 (S.D.N.Y. 2017); Tucker v. City of N.Y.,

704 F. Supp. 2d 347, 356 (S.D.N.Y. 2010). Examples of grossly excessive billing – to the point

where fabrication cannot be ruled out – include John Troy billing 0.5 hours to file a consent form

and 0.5 hours to file a request for the issuance of a summons, (Troy Decl. Ex. 1 at 1); Schweitzer

billing 0.8 hours to review what appears to be a one-paragraph Freedom of Information Law

response, (id. Ex. 1 at 2; see Doc. 98-1 at 1-2); Schweitzer billing 1.5 hours to review six one-

page Federal Rule of Civil Procedure 7.1 Statements that all stated that the entity had no

corporate parent, (Troy Decl. Ex. 1 at 2; see Docs. 19-24); Lim billing 0.25 hours to email a

court reporter, (Troy Decl. Ex. 1 at 6); and Kilaru billing 0.5 hours to confirm the stenographer

for a deposition, (id.). Plaintiff’s counsel also billed for time spent revising the notice of

pendency, which they were explicitly instructed not to do. (See id. at 4; Doc. 51.) Further,

Plaintiff’s counsel did not respond to Defendants’ counsel’s representation that John Troy billed

five hours for attending a mediation, (Troy Decl. Ex. 1 at 2), that in fact lasted less than two

hours, (Ds’ Opp. at 7; Doc. 97 ¶ 5). Additionally, Kilaru billed for “‘purely clerical or secretarial

tasks,’” which “‘should not be billed at a paralegal rate, regardless of who performs them,’” O.R.

v. N.Y.C. Dep’t of Educ., 340 F. Supp. 3d 357, 368 (S.D.N.Y. 2018) (quoting Missouri v. Jenkins

ex rel. Agyei, 491 U.S. 274, 288 n.10 (1989)), such as the hour she spent scanning and emailing

deposition exhibits, (Troy Decl. Ex. 1 at 6); see Siegel v. Bloomberg L.P., No. 13-CV-1351, 2016

WL 1211849, at *7 (S.D.N.Y. Mar. 22, 2016) (“With respect to tasks that are ‘purely clerical,’

such as downloading, scanning, or copying documents and organizing files, such work is

generally not compensable, whether performed by an attorney or a paralegal.”).




                                                      13
         Case 7:18-cv-10334-CS Document 99 Filed 05/12/21 Page 14 of 19




       The Court agrees that overall, Plaintiff’s counsel improperly billed at attorney rates for

numerous tasks that are administrative in nature or should have been performed by a paralegal,

and also billed for excessive or otherwise unnecessary hours. Because the precise number of

unreasonable hours is difficult to quantify, the Court finds it appropriate to employ an across-the-

board percentage reduction, guided by the principle of rough justice. See Williams v. Epic Sec.

Corp., 368 F. Supp. 3d 651, 661 (S.D.N.Y. 2019). Based on my familiarity with the case, I find

that 5% of the total hours billed by John Troy, Schweitzer, and Lim should be billed at $75 (the

hourly rate appropriate for paralegal work) and that 40% of the total hours billed by John Troy,

Schweitzer, Lim, and Kilaru should be trimmed as excessive or otherwise unnecessary.

       Defendants also contend that Plaintiff is not entitled to attorneys’ fees for time spent

opposing the motion for judgment on the pleadings. (Ds’ Opp. at 11.) Plaintiff does not address

this argument in his reply. “Hours spent on unsuccessful fee-shifting claims, like those spent on

claims wholly ineligible for fee-shifting, must be excluded from the reasonable hours spent on

the case when calculating the lodestar.” Millea, 658 F.3d at 168. “Attorney’s fees may be

awarded for unsuccessful claims as well as successful ones, however, where they are inextricably

intertwined and involve a common core of facts or are based on related legal theories.”

Quaratino, 166 F.3d at 425 (cleaned up).

       Here, Defendants were allegedly directly liable under the FLSA and NYLL, but Plaintiff

pursued alternative theories of liability against the defendants who moved for judgment on the

pleadings – i.e., the joint-employer and single-integrated-enterprise theories. (See Doc. 44 at 4-

8.) These unsuccessful theories of liability did not share a common core of facts with the claims

on which Plaintiff prevailed, because Plaintiff failed to allege any substantive facts against the

nine defendants who were dismissed from the case, relying only on conclusory boilerplate.




                                                     14
           Case 7:18-cv-10334-CS Document 99 Filed 05/12/21 Page 15 of 19




Accordingly, the Court finds that the claims involved in the motion for judgment on the

pleadings were not inextricably intertwined with the claims on which Plaintiff prevailed and that

the hours spent litigating the unsuccessful claims should be excluded. Because the hours spent

opposing the motion for judgment on the pleadings are easily identifiable, the Court will exclude

the 7.83 hours that Schweitzer spent opposing the motion, (see Troy Decl. Ex. 1 at 4), rather than

apply an across-the-board percentage cut. See Gonzalez v. Scalinatella, Inc., 112 F. Supp. 3d 5,

13, 29-30 (S.D.N.Y. 2015). I will subtract them from the reasonable number of hours

Schweitzer billed at an attorney rate because this task was neither administrative nor a task that

should have been performed by a paralegal, nor is 7.83 hours an excessive amount of time to

spend opposing a motion for judgment on the pleadings, and therefore none of these hours are

included in the percentage reductions I have already made.

                3.     Lodestar Calculation

       Multiplying the reasonable hourly rates by the number of hours reasonably expended, the

Court determines that the presumptively reasonable fee is $17,703.90 based on the following

calculations:

       •    John Troy: $240.83 for paralegal work (5% of the 64.22 hours he billed, at a rate of

            $75 per hour) and $11,479.33 for attorney work (the 64.22 hours he billed, minus the

            5% paralegal work and the 40% excessive or unnecessary hours, at a rate of $325 per

            hour) for a total of $11,720.15.

       •    Schweitzer: $240.41 for paralegal work (5% of the 64.11 hours he billed) and

            $4800.34 for attorney work (the 64.11 hours he billed, minus the 5% paralegal work

            and the 40% excessive or unnecessary hours and the 7.83 hours he spent opposing the




                                                    15
            Case 7:18-cv-10334-CS Document 99 Filed 05/12/21 Page 16 of 19




             motion for judgment on the pleadings, at a rate of $175 per hour) for a total of

             $5,040.75.

        •    Lim: $16.50 for paralegal work (5% of the 4.4 hours she billed) and $302.50 for

             attorney work (the 4.4 hours she billed, minus the 5% paralegal work and the 40%

             excessive or unnecessary hours, at a rate of $125 per hour) for a total of $319.

        •    Kilaru: $436.50 (the 9.7 hours she billed, minus the 40% excessive or unnecessary

             hours, at a rate of $75 per hour).

        •    Tiffany Troy: $187.50 (the 2.5 hours she billed at a rate of $75 per hour).

                4.        Appropriate Adjustment

        After calculating the presumptively reasonable fee using the lodestar method, “a district

court may, in extraordinary circumstances, adjust the presumptively reasonable fee when it does

not adequately take into account a factor that may properly be considered in determining a

reasonable fee.” Lilly, 934 F.3d at 230 (cleaned up). Defendants argue that Plaintiff’s attorneys’

fees should be adjusted downward by 50% because nine of the initial defendants were dismissed,

and that the fees should be further reduced by an unspecified amount because Plaintiff “only

achieved limited success in this action, therefore warranting a reduction of fees.” (Ds’ Opp. at

18; see id. at 11.) Specifically, Defendants point out that the Court granted conditional

certification for only certain types of employees, none of whom have opted in as plaintiffs in this

action. (Id. at 18.)

        A district court “has discretion to reduce the lodestar to reflect the degree of success

achieved.” Stanczyk v. City of N.Y., 752 F.3d 273, 284 (2d Cir. 2014). But “litigation outcomes

are only relevant to fee award calculations when they are a direct result of the quality of the

attorney’s performance,” which factors into the original lodestar calculation when determining




                                                      16
         Case 7:18-cv-10334-CS Document 99 Filed 05/12/21 Page 17 of 19




the attorney’s reasonable hourly rate. Millea, 658 F.3d at 168; see Arbor Hill Concerned

Citizens Neighborhood Ass’n, 522 F.3d at 186 n.3 (listing “the results obtained” among the

Johnson factors used to determine an attorney’s reasonable hourly rate). I have already

considered the quality of Plaintiff’s counsel’s performance when I set their reasonable hourly

rates, and I have already excluded the hours that Plaintiff’s counsel spent opposing the motion

for judgment on the pleadings. Moreover, the fact that no additional plaintiffs opted in is beyond

counsel’s control and not a reason to reduce a fee award. See Gonzalez, 112 F. Supp. 3d at 14.

Mindful that “[f]actors that are already subsumed in the lodestar calculation cannot be used to

enhance or cut the lodestar amount,” Lilly, 934 F.3d at 231, I decline to adjust the presumptively

reasonable fee.

                  Costs

       Plaintiff seeks to recover out-of-pocket expenses totaling $1,501.48. (Troy Decl. ¶ 60; id.

Ex. 1 at 9.) “An award of costs normally includes those reasonable out-of-pocket expenses

incurred by the attorney and which are normally charged fee-paying clients.” Fisher, 948 F.3d at

600 (cleaned up). “The fee applicant must submit adequate documentation supporting the

requested attorneys’ fees and costs.” Id. Office supplies that “are part of general office overhead

and thus already compensated for through attorneys’ fees” are not reimbursable costs. Tatum v.

City of N.Y., No. 06-CV-4290, 2010 WL 334975, at *13 (S.D.N.Y. Jan. 28, 2010).

       Defendants argue that Plaintiff failed to submit adequate documentary evidence and that

office supplies such as postage, envelopes, and printing are not recoverable expenses. (Ds’ Opp.

at 17.) Although Plaintiff failed to include any documentation of costs in his initial application,

Plaintiff cured this problem in his reply. (See Doc. 98-1.) And although Defendants characterize

postage and printing as unreimbursable “office supplies,” (Ds’ Opp. at 17), such outlays “are the




                                                    17
         Case 7:18-cv-10334-CS Document 99 Filed 05/12/21 Page 18 of 19




sort of expenses that may ordinarily be recovered as part of a fee award.” Westport Ins. Corp. v.

Hamilton Wharton Grp. Inc., 483 F. App’x 599, 605 (2d Cir. 2012) (summary order) (cleaned

up); see Bhungalia Fam., LLC v. Agarwal, 317 F. Supp. 3d 727, 745 (S.D.N.Y. 2018) (“Costs for

shipping, filing fees, process servers, and litigation support are recoverable.”); Themis Cap. v.

Democratic Republic of Congo, No. 09-CV-1652, 2014 WL 4379100, at *12 (S.D.N.Y. Sept. 4,

2014) (reimbursing plaintiffs for making copies and ordering transcripts, along with costs

associated with translators and interpreters).

       Envelopes, however, “are more akin to general office overhead and therefore are not

reimbursable.” Payne v. Kirkland, No. 14-CV-7098, 2017 WL 5952707, at *6 (S.D.N.Y. Nov.

30, 2017) (cleaned up) (declining to award costs for storage boxes and photo paper). Likewise,

“[c]ourts in this Circuit generally decline to award costs for binders and other exhibit-related

supplies.” Tatum, 2010 WL 334975, at *13; accord Medina v. Buther, No. 15-CV-1955, 2019

WL 4370239, at *23 (S.D.N.Y. Sept. 12, 2019). But see H.B. Auto. Grp., Inc. v. Kia Motors

Am., Inc., No. 13-CV-4441, 2018 WL 4017698, at *12-13 (S.D.N.Y. July 25, 2018) (finding that

costs for “office supplies, such as binders for courtesy copies to the court,” are “generally

considered recoverable”), report and recommendation adopted, 2018 WL 4007636 (S.D.N.Y.

Aug. 22, 2018). Accordingly, the Court will deduct $9.75 in envelope and binder expenses, (see

Troy Decl. Ex. 1 at 9), from the requested amount.

       Other than the envelope and binder expenses, Plaintiff’s proposed costs are reasonable

and adequately documented, and are awarded in the amount of $1,491.73.

IV.    CONCLUSION

       For the foregoing reasons, Plaintiff’s application for attorneys’ fees and costs is

GRANTED in part. The requested fee award of $61,174.50 is reduced to $17,703.90. I also




                                                     18
         Case 7:18-cv-10334-CS Document 99 Filed 05/12/21 Page 19 of 19




award $1,491.73 in costs. Accordingly, the total award of fees and costs is $19,195.63.

Judgment will be entered in a separate order. The Clerk of Court is respectfully directed to

terminate the pending motion. (Doc. 92.)

SO ORDERED.

Dated: May 12, 2021
       White Plains, New York
                                                     ________________________________
                                                          CATHY SEIBEL, U.S.D.J.




                                                   19
